DETAILED ACTION
Claims 1-18 are pending for examination. Claims 3, 9, and 15 were amended
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under PCT/CN2017/100701 filed on September 6, 2017.

Response to Arguments
Applicant’s arguments, see Specification, filed 10/23/2020, with respect to the objection to the Abstract have been fully considered and are persuasive. The objection to the abstract has been withdrawn. 
Applicant’s arguments, see Claims, filed 10/23/2020, with respect to the 35 USC 112b rejection of claims 3, 9 and 15 have been fully considered and are persuasive. Due to the amendments made, the 35 USC 112b rejection of claims 3, 9 and 15 has been withdrawn. 
Applicant' s arguments, see Claims, filed 10/23/2020, with respect to the prior art rejections of claims 1, 7 and 13 have been fully considered and are persuasive and have been withdrawn. Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen, US 2018/0295368 A1 (Shen).

Regarding Claim 1, Shen discloses a method for processing video data, comprising: 
down-sampling temporally an image sequence to form a plurality of subsequences; encoding the plurality of subsequences separately to form a plurality of encoded subsequences (Shen Fig.1 – 102 Down-Sampler; [0024] – The down-sampling is adaptive based on the content of the image. A two phase down-sampling process uses different down-sampling patterns and different levels of compression based on the content of the images. A block may be broken into sub-blocks and sub-block down-sampling patterns for the sub-blocks are tested; [0025] – During the selection of the down-sampling patterns, encoder 104 encodes the pixels that have been selected for each pattern. The encoded pixels for the selected patterns for the image are output in an output bitstream that includes less bits compared to if the full image was encoded); and 
selecting frames for transmission according to a size of each frame in the plurality of encoded subsequences and a channel bandwidth (Shen [0032] – there are certain times when these higher compression down-sampling patterns may not produce adequate quality compared to the regular 6.times.6 block down-sampling patterns. May use a threshold to determine whether or not to use the sub-block down-sampling patterns; [0025] – The encoded pixels for the selected patterns for the image are output in an output bitstream that includes less bits compared to if the full image was encoded. The reduction in size is achieved because the number of pixels that need to be encoded has been reduced by down-sampler 102. Encoder 104 references down-sampled images stored in storage 110-1 to perform the encoding. Particular embodiments reduce the size of images that are encoded and also reduce the bandwidth that is used to retrieve down-sampled images from storage 110-1 for use in the encoding process).  

With regard to claim 13, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 13. The Shen reference further teaches a non-transitory computer-readable storage medium, storing a computer program, and, when the computer program is executed by at least one processor to carry out the method of claim 1 (see Shen [0087] – A computer-readable medium (CRM) in a storage device 1324 may be connected to the bus 1314 and store static information and instructions for the processor 1302)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen, in view of Rossato et al, US 2013/0301946 A1 (Rossato) and Symes et al, US 2018/0270499 A1 (Symes).

Regarding Claim 2, Shen discloses the method according to claim 1, wherein selecting the frames for transmission comprises: (Zhu [0057] – The data to be encoded may be an image frame. That is, the image frame is encoded according to the plurality of bit rates to generate the multiple channels of encoded data; [0062] – At 520, encoded data to be transmitted is selected from the multiple channels of encoded data according to the current channel bandwidth. The encoded data to be transmitted is one of the multiple channels of encoded data that matches the current channel bandwidth).
Even though Shen teaches the selection of frames for size and bandwidth purposes, Zhu does not explicitly disclose finding an earliest frame from each of the plurality of encoded subsequences, and combining earliest frames of the plurality of encoded subsequences to form a group, and selecting one or more frames from the earliest frames in the group for transmission according to a size of each earliest frame in the group and the channel bandwidth.  
Rossato teaches finding an earliest frame from each of the plurality of encoded subsequences, and combining earliest frames of the plurality of encoded subsequences to form a group, and selecting one or more frames from the earliest frames in the group for transmission (Rossato [0053] – perform operations of receiving first image data derived from encoding a first grouping of images in a sequence; receiving second image data derived from encoding a second grouping of images in the sequence, the first grouping of image disposed adjacent to the second grouping of images in the sequence; and utilizing a combination of the first predictor image data and the second predictor image data to reconstruct a rendition of the first grouping of images in the sequence).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shen to 
Symes teaches selecting one or more frames from the earliest frames according to a size of each earliest frame in the group and the channel bandwidth (Symes [0079] – Using a first modified video encoding process to restrict the memory bandwidth being used when using one or more reference frames when encoding the subsequent part of the source frame; Fig.3 – Downscaled reference frames).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shen to select one or more frames from the earliest frames according to a size of each earliest frame in the group and the channel bandwidth, as taught by Symes. One would be motivated as the selection ensures the acceptable bandwidth used and less processing to review the images provided.

Regarding Claim 3, Shen, Rossato, and Symes teach the method according to claim 2, as outlined above.
However, Shen does not explicitly disclose the one or more frames are selected from the earliest frames in the group according to the size of each earliest frame in the group, such that a total bitstream size of the selected one or more frames in the group is less than or equal to the channel bandwidth.
Symes teaches the one or more frames are selected from the earliest frames in the group according to the size of each earliest frame in the group, such that a total bitstream size of the selected one or more frames in the group is less than or equal to the channel bandwidth (Zhu [0062] – At 520, encoded data to be transmitted is selected from the multiple channels of encoded data according to the current channel bandwidth. The encoded data to be transmitted is one of the multiple channels of encoded data that matches the current channel bandwidth).  


With regard to claim 14, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 14.

With regard to claim 15, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 15.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, in view of Kennedy et al, US 2019/0004543 A1 (Kennedy).

Regarding Claim 7, Shen discloses an imaging device, configured to capture an image sequence (Shen [0160] – FIG. 1 includes a device 2 (e.g. a video camera)) configured to: 
down-sample temporally the image sequence to form a plurality of subsequences; encode the plurality of subsequences separately to form a plurality of encoded subsequences (Shen Fig.1 – 102 Down-Sampler; [0024] – The down-sampling is adaptive based on the content of the image. A two phase down-sampling process uses different down-sampling patterns and different levels of compression based on the content of the images. A block may be broken into sub-blocks and sub-block down-sampling patterns for the sub-blocks are tested; [0025] – During the selection of the down-sampling patterns, encoder 104 encodes the pixels that have been selected for each pattern. The encoded pixels for the selected patterns for the image are output in an output bitstream that includes less bits compared to if the full image was encoded); and 
select frames for transmission according to a size of each frame in the plurality of encoded subsequences and a channel bandwidth; and a transmission circuit configured to transmit the selected frames (Shen [0032] – there are certain times when these higher compression down-sampling patterns may not produce adequate quality compared to the regular 6.times.6 block down-sampling patterns. May use a threshold to determine whether or not to use the sub-block down-sampling patterns; [0025] – The encoded pixels for the selected patterns for the image are output in an output bitstream that includes less bits compared to if the full image was encoded. The reduction in size is achieved because the number of pixels that need to be encoded has been reduced by down-sampler 102. Encoder 104 references down-sampled images stored in storage 110-1 to perform the encoding. Particular embodiments reduce the size of images that are encoded and also reduce the bandwidth that is used to retrieve down-sampled images from storage 110-1 for use in the encoding process).  
Even though Shen contains the components within the vehicle, Zhu does not teach the components in an unmanned aerial vehicle. 
Kennedy teaches an unmanned aerial vehicle with a imaging device and a processor that preforms down-sampling (Kennedy [0046] – one image may be down-sampled to match the resolution of the other image. Consider again the configuration of a UAV 100 shown in Fig. 2C. As mentioned, image capture devices 114c used for visual navigation may capture lower resolution images than an image capture device 115c that is used for capturing high resolution images for display. The first image is from image capture device 114c and the second image is from image capture device 115c, step 406 may include down-sampling and/or transforming the second image to match a resolution and/or dimension of the first image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Shen to implement a system on a UAV, as taught by Rossato. One would be motivated as the system being on a UAV allows the process to be done on the device capturing the data.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shen, in view of Kennedy, further in view of Rossato and Symes.

With regard to claim 8, the claim limitations are essentially the same as claim 2 but in a different embodiment (see claim 7). Therefore, the rational used to reject claim 2 is applied to claim 8.

With regard to claim 9, the claim limitations are essentially the same as claim 3 but in a different embodiment (see claim 7). Therefore, the rational used to reject claim 3 is applied to claim 8.

Allowable Subject Matter
Claims 4-6, 10-12 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483